Exhibit 10.1

 

Execution Version

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (this “Agreement”) is made as of May 24, 2010, by
and among Eagle Rock Energy GP, L.P., a Delaware limited partnership (“Eagle
Rock GP”) and Eagle Rock Holdings, L.P., a Texas limited liability partnership
(“ERH” and, together with Eagle Rock GP, the “Contributors”), and Eagle Rock
Energy Partners, L.P., a Delaware limited partnership (the “Partnership”). 
Capitalized terms used and not defined in this Agreement shall have the meanings
ascribed to them in the SPGTA (herein defined).

 

WHEREAS, in accordance with that certain Amended and Restated Securities
Purchase and Global Transaction Agreement dated as of January 12, 2010 (the
“SPGTA”) by and among the Contributors, the Partnership, Natural Gas Partners
VII, L.P., a Delaware limited partnership, Natural Gas Partners VIII, L.P., a
Delaware limited partnership, Montierra Minerals & Production, L.P., a Texas
limited partnership, Montierra Management LLC, a Texas limited liability
company, and Eagle Rock Energy G&P, LLC, a Delaware limited liability company,
Contributors desire to contribute the assets described herein to the
Partnership.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the parties hereto hereby stipulate and agree as follows:

 

1.                                      Contribution. Contributors hereby
irrevocably contribute, assign and transfer to the Partnership and the
Partnership hereby irrevocably takes and accepts such contribution, assignment
and transfer, on the terms herein provided, all of the following:

 

·                            20,691,495 subordinated units representing limited
partner interests in the Partnership; and

 

·                            all of the Incentive Distribution Rights (as
defined in the Partnership’s First Amended and Restated Agreement of Limited
Partnership).

 

2.                                      Entire Agreement. The rights and
obligations created by this Agreement are separate and independent from any
rights and obligations created by any other agreements between, including or
relating to the parties hereto (or any of their affiliates), including the
SPGTA. Accordingly, none of the representations, warranties, covenants or
indemnities included in the SPGTA or any other agreements between, including or
relating to any party hereto (or any of their affiliates) shall be merged into
this Agreement or otherwise restrict or limit the effect of this Agreement, but
each shall survive as provided in each such agreement.

 

3.                                      Miscellaneous. All amendments,
supplements and modifications to this Agreement shall be in writing and signed
by each of the parties hereto. This Agreement may be executed in multiple
counterparts, each of which, when executed, shall be deemed an original, and all
of which shall constitute but one and the same instrument. This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND

 

1

--------------------------------------------------------------------------------


 

ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

 

[The remainder of this page is intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

EAGLE ROCK ENERGY GP, L.P.

 

 

 

 

By its general partner,

 

Eagle Rock Energy G&P, LLC

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Joseph A. Mills,

 

 

Chairman and Chief Executive Officer

 

 

 

 

EAGLE ROCK HOLDINGS, L.P.

 

 

 

 

By its general partner,

 

Eagle Rock GP, LLC

 

 

 

 

By:

/s/ William J. Quinn

 

 

William J. Quinn,

 

 

Authorized Member

 

 

 

 

EAGLE ROCK ENERGY PARTNERS, L.P.

 

 

 

By its general partner,

 

Eagle Rock Energy GP, L.P.

 

 

 

By its general partner,

 

Eagle Rock Energy G&P, LLC

 

 

 

 

By:

/s/ Joseph A. Mills

 

 

Joseph A. Mills,

 

 

Chairman and Chief Executive Officer

 

Signature Page to Contribution Agreement

 

--------------------------------------------------------------------------------